DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 and 20 are pending in the instant application. Claims 17-18 are amended and claim 19 is canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022, 07/01/2022 and 09/16/2022 are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicant argued that “Jackson does not teach or suggest a haptic magnet configured to be driven by a haptic motor coil to provide haptic feedback”, Remarks page 7.
Examiner respectfully disagrees. Jackson teaches haptic component (1110) is a movable magnet that produces an oscillation, vibration, pulse, or the like, that results in a tactile output. The haptic component (movable magnet) is attracted or repelled by a magnetic field produced by coil (1106)  (see Fig. 11A, haptic component 1110, coil 1106 and para. [0126]). The coil (1106) disclosed by Jackson serves two purposes, it acts as a haptic motor coil as well as charging coil. Moreover, amended claims 17 and 18 do not expressly claimed that the haptic motor coil for driving the magnet is structurally separate from the inductive charging coil. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to separate the haptic motor coil from the inductive charging coil, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177,179. In addition, claims 17-18 and 20 do not provide any structural relationship between the haptic motor coil and the inductive charging coil. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 20200328614 A1, hereinafter Jackson).

Regarding Claim 17, Jackson teaches an active stylus (see Fig. 11A, stylus 1102 and para. [0122]-[0124]. The housing 1133 may define an internal cavity in which components such as a battery, a wireless communication system, a coil 1106, a haptic component 1110, magnetic attachment features 1116, a force-sensing system, or the like, are positioned. The wireless communication system of the stylus 1102 may be configured to communicate with the electronic device with which the stylus 1102 is being used), comprising: 
an elongate housing having a tip end and a secondary end, opposite the tip end (see Fig. 11A and para. [0123]. The stylus 1102 may also include an elongate housing 1133 which may be a substantially tubular structure (or any other suitable pen- or pencil-like shape) that can be manipulated by a user in a manner similar to a pen or pencil. The housing 1133 (e.g., a length axis of the housing 1133) may extend from a first end to a second end, and a tip 1103 may be positioned at the second end of the housing 1133); 
an inductive charging coil mounted within the elongate housing between the tip end and the secondary end (see Fig. 11A, coil 1106, and para. [0125]. The stylus 1102 may include a coil 1106 that is configured to inductively couple with an output coil 1108 of the electronic device 1104 in order to receive power from the output coil 1108 (as illustrated by dotted line 1114). Power for the output coil 1108 may be supplied from a battery in the electronic device 1104 or via another source. When the stylus 1102 is in a charging mode, the power received by the coil 1106 may be supplied to a battery charging system of the stylus 1102); and 
a haptic magnet moveably mounted within the elongate housing (see Fig. 11A, haptic component 1110, para. [0126]. The haptic component 1110 may be a movable magnet, and the coil 1106 may be supplied with a drive signal to produce a magnetic field that attracts and/or repels the movable magnet to produce an oscillation, vibration, pulse, or the like, that results in a tactile output), the haptic magnet configured to be driven by a haptic motor coil to provide haptic feedback (see Fig. 11A, haptic component 1110, coil 1106, para. [0126]. The haptic component 1110 may be a movable magnet, and the coil 1106 may be supplied with a drive signal to produce a magnetic field that attracts and/or repels the movable magnet to produce an oscillation, vibration, pulse, or the like, that results in a tactile output),
magnet configured to magnetically hold the inductive charging coil in a charging position and orientation relative to an inductive charger (see Fig. 11A,  and para. [0128]. The stylus 1102 may be configured to be removably attached to the electronic device 1104. For example, the stylus 1102 may include magnetic attachment features 1116 (formed of magnets and/or magnetic materials) and the electronic device 1104 may include complementary magnetic attachment features 1118 (formed of magnets and/or magnetic materials) that magnetically couple to the magnetic attachment features 1116).
Jackson does not explicitly teach in the same the haptic magnet configured to magnetically hold the inductive charging coil in a charging position and orientation relative to an inductive charger.
However, in a different embodiment Jackson teaches the haptic magnet configured to magnetically hold the inductive charging coil in a charging position and orientation relative to an inductive charger (see Fig. 9 and para. [0111]-[0115]. The device 900 also includes a movable mass 904 that is configured to move in response to the coil 902 receiving a suitable drive signal or current. the movable mass 904 may be configured to move (e.g., oscillate, pulse, translate, etc.) when it is within a magnetic field. For example, in cases where the movable mass 904 is a permanent magnet, the movable mass 904 may move as a result of magnetic attraction, repulsion, or alignment relative to the magnetic field. These properties may be leveraged so that the output coil 905 of the charger can cause the movable mass 904 to move. In particular, when the device 900 is in proximity to a charger 907 or other device that includes a coil, the output coil 905 may produce a magnetic field that is configured to cause the movable mass 904 to move (as indicated by arrows 908).The motion of the movable mass 904, caused by the remote coil, may cause the device 900 to move relative to an external component or device. For example, the charger 907 may cause the mass 904 to move in order to align the device 900 relative to the charger 907 (e.g., to improve alignment between the coil 902 and the output coil 905, thereby improving the charging operation)).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the stylus disclosed by Jackson in one embodiment with Jacksons teaching of utilizing a movable magnet to aligned a charging coil with an output coil, since it would have to improved alignment between the charging coil and the output coil, thereby improving the charging operation (Jackson para. [0114]).
	In addition, combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).
	
Regarding Claim 18, Jackson teaches an active stylus (see Fig. 11A, stylus 1102 and para. [0122]-[0124]. The housing 1133 may define an internal cavity in which components such as a battery, a wireless communication system, a coil 1106, a haptic component 1110, magnetic attachment features 1116, a force-sensing system, or the like, are positioned. The wireless communication system of the stylus 1102 may be configured to communicate with the electronic device with which the stylus 1102 is being used), comprising: 
an elongate housing having a tip end and a secondary end, opposite the tip end (see Fig. 11A and para. [0123]. The stylus 1102 may also include an elongate housing 1133 which may be a substantially tubular structure (or any other suitable pen- or pencil-like shape) that can be manipulated by a user in a manner similar to a pen or pencil. The housing 1133 (e.g., a length axis of the housing 1133) may extend from a first end to a second end, and a tip 1103 may be positioned at the second end of the housing 1133); 
an inductive charging coil mounted within the elongate housing between the tip end and the secondary end (see Fig. 11A, coil 106, and para. [0125]. The stylus 1102 may include a coil 1106 that is configured to inductively couple with an output coil 1108 of the electronic device 1104 in order to receive power from the output coil 1108 (as illustrated by dotted line 1114). Power for the output coil 1108 may be supplied from a battery in the electronic device 1104 or via another source. When the stylus 1102 is in a charging mode, the power received by the coil 1106 may be supplied to a battery charging system of the stylus 1102); 
a first magnet movably mounted within the elongate housing between the end and the inductive charging coil (see Fig. 11A, haptic component 1110 between the secondary end and coil 1106, para. [0126]. The haptic component 1110 may be a movable magnet, and the coil 1106 may be supplied with a drive signal to produce a magnetic field that attracts and/or repels the movable magnet to produce an oscillation, vibration, pulse, or the like, that results in a tactile output), the first magnet configured to be driven by a haptic motor coil to provide haptic feedback (see Fig. 11A, haptic component 1110, coil 1106, para. [0126]. The haptic component 1110 may be a movable magnet, and the coil 1106 may be supplied with a drive signal to produce a magnetic field that attracts and/or repels the movable magnet to produce an oscillation, vibration, pulse, or the like, that results in a tactile output); and 
a second magnet statically mounted within the elongate housing between the secondary end and the inductive charging coil (see Fig. 11A, magnetic attachment features 1116 disposed between the secondary end of the hosing and coil 1106 and para. [0128]. The stylus 1102 may be configured to be removably attached to the electronic device 1104. For example, the stylus 1102 may include magnetic attachment features 1116 (formed of magnets and/or magnetic materials) and the electronic device 1104 may include complementary magnetic attachment features 1118 (formed of magnets and/or magnetic materials) that magnetically couple to the magnetic attachment features 1116).
Jackson does not explicitly teach a first magnet mounted between the tip end and the inductive charging coil.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the position of the first magnet to be mounted between the tip end and the inductive charging coil , since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70
Moreover, users typically hold the stylus near the tip end, such rearrangement would have enhanced how the user feel the haptic feedback, since the first magnet (haptic magnet) would have been positioned closer to the fingers. 

Regarding Claim 20, Jackson teaches the active stylus of claim 18.
Jackson further teaches wherein a magnet and the second magnet (see Fig. 11A, magnetic attachment feature 1116 position near the tip end and magnetic attachment feature 1116 positioned near the secondary end) are configured to cooperatively magnetically hold the inductive charging coil in a charging position and orientation relative to an inductive charger (see Fig. 11A and para. [0128]. For example, the stylus 1102 may include magnetic attachment features 1116 (formed of magnets and/or magnetic materials) and the electronic device 1104 may include complementary magnetic attachment features 1118 (formed of magnets and/or magnetic materials) that magnetically couple to the magnetic attachment features 1116).
Jackson does not explicitly teach in the same embodiment wherein the first magnet (movable magnet) is configured to magnetically hold the inductive charging coil in a charging position and orientation relative to an inductive charger.
However, in a different embodiment Jackson teaches the first magnet (movable magnet) is configured to magnetically hold the inductive charging coil in a charging position and orientation relative to an inductive charger (see Fig. 9 and para. [0111]-[0115]. The device 900 also includes a movable mass 904 that is configured to move in response to the coil 902 receiving a suitable drive signal or current. the movable mass 904 may be configured to move (e.g., oscillate, pulse, translate, etc.) when it is within a magnetic field. For example, in cases where the movable mass 904 is a permanent magnet, the movable mass 904 may move as a result of magnetic attraction, repulsion, or alignment relative to the magnetic field. These properties may be leveraged so that the output coil 905 of the charger can cause the movable mass 904 to move. In particular, when the device 900 is in proximity to a charger 907 or other device that includes a coil, the output coil 905 may produce a magnetic field that is configured to cause the movable mass 904 to move (as indicated by arrows 908).The motion of the movable mass 904, caused by the remote coil, may cause the device 900 to move relative to an external component or device. For example, the charger 907 may cause the mass 904 to move in order to align the device 900 relative to the charger 907 (e.g., to improve alignment between the coil 902 and the output coil 905, thereby improving the charging operation)).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the stylus disclosed by Jackson in one embodiment with Jacksons teaching of utilizing a movable magnet to aligned a charging coil with an output coil, since it would have to improved alignment between the charging coil and the output coil , thereby improving the charging operation (Jackson para. [0114]).
	In addition, combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.” Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
a haptic motor coil mounted within the elongate housing, between the tip end and the inductive charging coil,…a haptic magnet moveably mounted within the elongate housing, the haptic magnet configured to be driven by the haptic motor coil to provide haptic feedback, and to magnetically hold the inductive charging coil in a charging position and orientation relative to an inductive charger
In combination with all other claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        10/24/2022